Citation Nr: 0724716	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1987 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2005, the veteran provided testimony before the 
undersigned Veterans Law Judge; a transcript of which has 
been associated with the claims file.  

This case was before the Board in March 2006, at which time 
it was remanded for additional development.  The RO completed 
the development to the extent possible.  The case is again 
before the Board for final appellate review.   

A rating decision dated in January 2007 declined to reopen 
the claims for entitlement to service connection for 
posttraumatic stress disorder (PTSD), fevers, bilateral 
hearing loss, joint pain, and a stomach disorder.  The 
veteran was informed of this decision in February 2007.  He 
did not file an appeal as to this rating decision.  
Accordingly, these matters are not for appellate review.  
38 C.F.R. § 20.200 (2006).    


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.

3.  The veteran has been performing substantial gainful 
employment at least from the time that he filed his 
application for pension benefits and through the pendency of 
his appeal, despite any medical problems or complaints.  




CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes is not 
warranted.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.342 and Part 4 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in May 
2003.  A VCAA-compliant letter pertinent to the claim was 
timely provided to the veteran in June 2003, prior to the 
September 2003 rating decision.

The June 2003 letter told the veteran of the assistance VA 
would provide in obtaining evidence in support of his claim.  
It also described the evidence and information necessary to 
substantiate the claim.  Subsequently, the veteran was 
provided other letters in July 2005 and May 2006 which set 
forth the requirements for obtaining pension benefits, 
including the provisions regarding net worth and income.  In 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the VCAA notice need not be 
contained in a single communication.  Additionally, although 
the letters in 2005 and 2006 post-dated the initial rating 
decision, there is no prejudice to the veteran since he had 
opportunity to respond.   That is, any defect in timing of 
the notices is harmless because of the thorough and 
informative notices provided throughout the adjudication 
process and because the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim. 
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran did not receive a notice of this 
type.  Notwithstanding this lack of notice, the Board 
determines that there is no prejudice that results from this 
omission.  In this case, the Board finds that the claim must 
be denied.  As such, there is no effective date to be 
assigned.    

As for the duty to assist, special VA examinations have been 
conducted.  More significantly, the veteran was provided with 
the opportunity to present his sworn oral testimony at a 
hearing, including with regard to his current income.  He was 
contacted by the RO to furnish this necessary information 
regarding his income levels.  His notifications from the RO 
explained the importance of this information.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  Further, there was no response from 
the veteran with regard to the requisite income information 
and verification.  

Therefore, since the RO took all necessary steps to inform 
the veteran of the pertinent evidence that was necessary to 
support his claim, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  For the foregoing reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.

Factual Background

On his application for benefits, received by the RO in May 
2003, the veteran listed that he was employed part-time at 
two establishments.  He indicated that he completed 4 years 
of high school, and that he became totally disabled in 1998.  

He was afforded a VA examination in August 2003, during which 
he reported that he was working temporarily with swimming 
pool maintenance.  

The veteran testified at a personal hearing in August 2005, 
at which time he stated that he worked three days per week as 
a cook and dishwasher.  Hearing transcript (T.) 3.  He 
reported that he was denied Social Security disability 
benefits due to his employment.  T. 7.  His rate of pay was 
$8/hour, with earnings of $325 every two weeks or less than 
$700 per month.  He was scheduled for 36 hours of work per 
week, with an average of about 33 hours per week.  T. 12.   
Subsequent to the hearing, the veteran was requested to 
submit his W-2 forms for the preceding three years.  

The veteran was afforded a VA examination in July 2006, 
during which the veteran reported that he was working part-
time at a restaurant and had been doing such type of work for 
the prior 20 years, with other odd jobs as well, including 
construction.     



Analysis

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2006); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  
See 38 C.F.R. § 4.17 (2006).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

The veteran has claimed that a nonservice-connected pension 
is justified.  The RO has denied the veteran's request noting 
that the veteran's earnings per year exceed the maximum 
annual disability pension limit set by law.  The veteran has 
appealed the RO's denial.  

During the course of his appeal, it has repeatedly been 
documented that the veteran has been working.  As of the July 
2006 VA examination, it was noted that the veteran has been 
doing the same type of work for twenty years.  At his hearing 
in 2005, he stated that he averaged about 33 hours per week 
at about $8 per hour.  There was no indication that any of 
the reported work was in a protected environment.  Based on 
these reported facts that were provided under oath, the 
veteran's 12 month annual income consisted of about 
$13,728.00.  

The maximum annual rate in effect in 2005 for a veteran under 
the age of 65 with no dependents was $10,160.00 (US dollars).  
Based on these figures, the appellant's yearly income exceeds 
that allowed for the award of VA disability pension.  
Therefore, the appellant's claim for VA pension must be 
denied for excess yearly income.  The Board finds that there 
is no interpretation of the facts of this case which will 
support a legal basis for favorable action with regard to the 
appellant's claim.  

The Board observes that the veteran has been provided with 
the opportunity to submit W-2 forms in order to verify the 
extent of his income.  The veteran did not respond to the 
requests for this information.  While VA has a statutory duty 
to assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  When the Board analyzes the information as it stands 
in the record, it can only be concluded that the veteran has 
the ability to perform substantial gainful employment.  At 
the time that he made his application for benefits through 
the pendency of his appeal, the evidence is consistent that 
the veteran has been working.  There is otherwise no 
indication, by way of testimony or at the time of various 
medical examinations, of the veteran working under special 
circumstances, as in a protected environment.     

Accordingly, based on the governing legal authority, the 
appellant cannot meet the basic income eligibility 
requirement to establish entitlement to pension benefits at 
any time throughout his claim.  In sum, the evidence in its 
entirety does not demonstrate that the veteran is unable to 
maintain gainful employment, given that he has been doing so 
at least since the filing of the claim for pension benefits 
through the duration of his appeal.  As such, the appeal must 
be denied.  



ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


